Citation Nr: 0618261	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded in a June 2005 Board 
decision.  The transcript of a March 2006 hearing held before 
the undersigned Board member is of record.


FINDINGS OF FACT

1.  There is no confirmed diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy 
during military service and there is no objective evidence of 
an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in June 2000.  
In correspondence dated in January 2001, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection.  In a April 2002 letter, the veteran was 
requested to provide information regarding the alleged sexual 
assault, including possible witnesses, his actions following 
the assault, and any changes in the veteran's behavior, and 
any impact upon his employment.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided ample opportunities to submit such evidence.  The RO 
has properly processed the appeal following the issuance of 
the required notice.  The veteran identified VA treatment 
records which the RO obtained.  The veteran also identified 
treatment records from the Larned Correctional Mental Health 
Facility.  The RO made several attempts to obtain these 
records but was unable to secure the necessary release 
authorization forms from the veteran.  Therefore, the Board 
is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice was sent to the veteran in March 2006; however since 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

The veteran alleges that he was sexually assaulted by a 
sergeant during service.  At his March 2006 hearing, he 
testified that when he informed his captain (Capt. G.H.C) of 
the incident, he was instructed to write an official account 
of what happened.  He alleges he did not comply with this 
request because he was threatened by the sergeant and his 
friends.  The veteran further contends that his displays of 
disrespect for military authority, alcoholism, sudden request 
to leave the military, among several other things, were all 
manifestations of PTSD.

Service medical records include a pre-enlistment Report of 
Medical History dated in June 1981.  At the time the veteran 
reported that he had been previously employed as a roughneck 
in an oil field.  In July 1982, he was treated for alcohol 
intoxication.  An ADAPCP Client intake record dated in 
September 1982 was to evaluate the veteran's substance abuse 
problems.  The veteran admitted to have used amphetamines and 
hallucinogens over 6 months earlier, and that he used alcohol 
and other drugs on a regular basis.  

The veteran's service personnel records indicate that prior 
to service, he had some entanglements with the local law 
enforcement authorities, all of which appear to be motor 
vehicle-related.  He also indicated in a pre-enlistment form 
(DD Form 1966/6) that he had used marijuana.  Furthermore, he 
had serious disciplinary problems throughout his military 
career, before ultimately receiving a Chapter 13 discharge 
for unsatisfactory performance.  After separating from 
service, the veteran amassed a criminal record for various 
traffic and motor vehicle offenses, robbery; and parole and 
probation violations.  He was incarcerated for some time at a 
Correctional Mental Health Facility in Kansas.  This is where 
he alleges he was first diagnosed with PTSD due to the 
attempted sexual assault in service.  Following his release 
from the Correctional facility, the veteran received 
treatment at the Leavenworth VA Medical Center.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection for PTSD 
requires: (1) medical evidence diagnosing the condition, (2) 
credible supporting evidence that the claimed, in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

As a preliminary matter, service connection for PTSD requires 
a medical diagnosis.  The veteran alleges he was first 
diagnosed with PTSD while at the Correctional facility.  A 
review of the claims file shows that the VA made several 
requests to the veteran for an authorization and release form 
to obtain the Correctional facility records.  The veteran 
provided the release in August 2003, but it was not signed.  
Subsequent requests by the VA to the veteran, the most recent 
of which was in February 2004, received no response.  The 
veteran was informed of the VA's failure to obtain these 
records and given an opportunity to retrieve them through his 
own efforts.  To date, the veteran has not provided the 
necessary authorization and release form.  The Board finds 
that no further attempts to obtain this evidence by VA are 
warranted.  

Consultation notes included in the VA treatment records 
indicate a diagnosis of PTSD.  However, the Board observes 
that the diagnosis was based on the veteran's self-reported 
and unsubstantiated history of events during his military 
service.  The Board is not required to accept the 
unsubstantiated opinions of a psychiatrist that alleged PTSD 
had its origins in service.  This is particularly true where 
there has been a considerable passage of time between 
stressful events recounted by a veteran and the onset of 
alleged PTSD.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991), reconsidered, 1 Vet. App. 406 (1991).  Thus the Board 
finds there is no confirmed diagnosis of post-traumatic 
stress disorder.

Once a diagnosis of PTSD has been made, the analysis then 
turns to whether there is credible supporting evidence that 
the claimed, in-service stressor actually occurred.  
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether or not the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related; then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  The record must contain evidence that corroborate 
his testimony or statements.  See VAOPGCPREC 12-99 (October 
18, 1999); Zarycki, at 98.

In this appeal, the Board finds that the veteran did not 
engage in combat with the enemy.  Therefore his 
unsubstantiated allegations of service stressors are 
insufficient.  The service records show no reported assaults, 
sexual or otherwise, on the veteran during his entire 
military service.  The veteran alleged he informed his 
commanding officer, Capt. G.H.C., of the incident when it 
occurred.  Yet, the service records contain no mention of 
this event by Capt. G.H.C., although his written statement 
about the veteran's disciplinary problems is documented.  
Also absent from the record is lay evidence, such as 
statements from former platoon members or friends, to support 
the veteran's description of events.  

Finally and most importantly, the Board notes that the 
veteran did not even submit the PTSD sexual trauma 
questionnaire, which is vital in developing such cases.  The 
veteran indicated in his February 2005 substantive appeal 
that he never received this form.  However, the Board 
observes that the VA requested this questionnaire from the 
veteran in January 2001, July 2002, October 2003, and 
February 2004.  The veteran's failure or refusal to respond 
to the several stressor letters sent to him has stymied VA's 
ability to confirm the stressor.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  The Board finds that the VA fulfilled its obligation 
to assist the veteran in developing his claim.  No further 
requests for evidence are warranted.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post-
traumatic stress disorder based on personal trauma, has not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of a confirmed PTSD 
medical diagnosis and verification of the alleged stressor, 
the doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


